Citation Nr: 1625134	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967 and from February 2003 to April 2004, and also had additional Reserve service. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In a July 2011 VA Form 9, the Veteran requested a hearing before the Board.  He was scheduled for such hearing in Washington D.C. in April 2015.  In a statement received in April 2015, he indicated that he would not be able to attend and did not request that it be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In May 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets another remand in this case, the Veteran's representative raised the issue of secondary service connection in the May 2016 Informal Hearing Presentation.  Specifically, the representative argued that, "we ask the Board to consider the [v]eteran's multiple service connected disabilities.  His knees, spine, and sciatica are conditions that limit his activity and exercise.  Thus, it's reasonable to assume those conditions at least aggravate his COPD by way of inactivity."  The Veteran is currently service-connected for several disabilities, to include his knees, spine, and sciatica.  Thus, the Board finds that the theory of secondary service connection is raised by the evidence.  38 C.F.R. § 3.310 (2015).  
In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claim.  38 C.F.R. § 3.310.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  Additionally, upon remand, a VA addendum medical opinion addressing secondary service connection is necessary.  This medical opinion was not provided at the Veteran's recent August 2015 VA examination, which diagnosed him with COPD.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for COPD, on a secondary service connection basis.

2.  Refer the claims file and a copy of this REMAND to the August 2015 VA examiner for an addendum to the August 2015 medical opinion.  If the VA examiner is unavailable, or if the VA examiner determines that it is necessary, schedule the Veteran for an examination.  The purpose of the examination is to determine the etiology of the Veteran's currently diagnosed COPD.

a)  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

c)  The Veteran is currently service-connected for the following disabilities:  (i) degenerative arthritis and disk disease of the lumbar spine; (ii) patellofemoral syndrome of the left knee; (iii) bilateral glaucoma; (iv) patellofemoral syndrome of the right knee with small superoposterior patellar spur; (v) recurrent left lower extremity intervertebral disc syndrome; (vi) recurrent right lower extremity intervertebral disc syndrome; (vii) non-Hodgkin's lymphoma involving the paranasal sinuses; (viii) right knee instability; (ix) left knee instability; (x) bilateral open angle glaucoma; (xi) hypertension; and, (xii) post-operative scars of the right knee.

d)  The examiner must provide:

i. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was caused by a service-connected disability(ies).

ii. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was aggravated by a service-connected disability(ies).

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




